

116 HR 4021 IH: Facial, Analysis, Comparison, and Evaluation Protection Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4021IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Engel (for himself, Ms. Norton, Ms. Velázquez, Ms. Haaland, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit a Federal agency from using a facial recognition technology without a Federal court
			 order, and for other purposes.
	
 1.Short titleThis Act may be cited as the Facial, Analysis, Comparison, and Evaluation Protection Act of 2019 or the FACE Protection Act of 2019. 2.Facial recognition technology (a)RestrictionA Federal agency may not apply facial recognition technology to any photo identification issued by a State or the Federal Government or any other photograph otherwise in the possession of a State or the Federal Government unless the agency has obtained a Federal court order determining that there is probable cause for the application of such technology.
 (b)Prohibition on sharing informationAny information obtained using facial recognition technology under a Federal court order may not be shared with any other Federal agency or entity that has not been granted permission for such use by a Federal court order.
 (c)DefinitionsIn this section: (1)Facial recognitionThe term facial recognition means an automated or semi-automated process that assists in identifying or verifying an individual based on the physical characteristics of an individual’s face geometry.
 (2)Facial recognition technologyThe term facial recognition technology means any computer software or application that performs facial recognition. (3)Federal agencyThe term Federal agency has the meaning given that term in section 102 of title 40, United States Code.
 (4)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory or possession of the United States, and each federally recognized Indian Tribe.
				